This is an application for a writ of mandamus to compel the respondent, H.A. Payne, who, as auditor of the county of Los Angeles, under the provisions of the "County Sanitation District Act" (Stats. 1923, p. 498, c. 250; amended Stats. 1925, p. 4, c. 8) is ex-officio auditor of sanitation district No. 4, county of Los Angeles, to affix his official signature to certain bonds, as required by said act, the issuance thereof having been authorized in the sum of two hundred and forty thousand dollars for sewage and sanitation purposes, at an election called and held in said district March 1, 1925. There is no dispute as to the facts.
Two reasons are urged by the auditor, either of which, it is claimed, is sufficient to justify him in withholding his official signature from said bonds, to wit: first, that the resolution adopted by the board of supervisors declaring its intention to form said district was not published according to law; second, that the resolution adopted by the board of supervisors calling said election at which the proposition of the bonded indebtedness of the district was to be submitted to a vote of the electors of said district was not published according to law.
The specific objection first made is that the publication of the resolution of intention did not comply with section 2 of the County Sanitation District Act, nor with the provisions of section 4458 of the Political Code. Section 2 is a part of a comprehensive act specially providing for the creation of sanitation districts, while section 4458, supra, is general. The rule of construction is that statutes dealing specifically with a particular subject are not ordinarily controlled or affected by general statutes. Section 2 of said act provides that the board of supervisors desiring to create a sanitation district shall adopt a resolution of its intention so to do and said resolution "shall, prior to the time of hearing, be published at length twice *Page 451 
in at least one of the newspapers of general circulation in the proposed district and brief notices of the passage of such resolution and the time and place of hearing provided therebymay be published in any one or more of the daily and weekly newspapers published and circulated in said proposed district." (Italics supplied.) It is admitted that no newspaper was composed, printed, and issued from a printing-press operated within the limits of the proposed district and that the newspaper which was designated by the board of supervisors, to wit, "Los Angeles Daily Journal," in which the resolution was published, was a newspaper of general circulation within the district proposed to be created, and it was also the newspaper in which the official notices and publications are usually printed on behalf of both the city and the county of Los Angeles. Clearly the statute deals with two separate and distinct matters, to wit, the publishing at length of the resolution of intention in a newspaper of general circulation in the proposed district, to be designated by the board, and for the publication of brief notices of the passage of said resolution of intention and the time and place of hearing thereof in one or more of the daily and weekly newspapers published and circulated in said proposed district. The language of said section, taken in a literal sense, means simply this: The resolution of intention shall be published at length in a newspaper to be named by the board of supervisors which has a general circulation within the proposed district, but the board is not required to publish said resolution in a newspaper which is published and circulated in the district even if such a newspaper should be so published and circulated. If the board, in its discretion, in addition to making the mandatory publication, which seems necessary to jurisdiction, should also determine that brief notices of the passage of the resolution of intention to form said proposed district and notices stating the time and place of hearing ought to be published, it may publish the same in one or more of the daily and weekly newspaperspublished and circulated in said district. If the word "published" as used in conjunction with "circulated," providing for discretionary action upon the part of the board as to the giving of publicity by brief notices of the passage of the resolution and the time and place of hearing, may be said to be used in the *Page 452 
sense that said notices, if given, may be published only in a newspaper the mechanical work of producing which is performed wholly within the proposed district and circulated therein, the board, by the language of the statute, was, in the instant case, deprived of the privilege of exercising its discretion, inasmuch as no newspaper so produced was printed or published and circulated within the boundaries of the proposed district. The mandatory portion of said section was literally complied with by the publication of the resolution of intention as actually made by the order of the board of supervisors of the county.
It is the contention of respondent that said section 2 of the County Sanitation District Act must be construed with sections 4458, 4459, 4460, 4462, and 4463 of the Political Code. Respondent's arguments are chiefly grounded upon the provisions of sections 4458 and 4460 of said code. The first in numerical order provides as follows:
"Whenever any publication, or notice by publication, or official advertising is required to be given or made by the provisions of this code, the Civil Code, the Code of Civil Procedure, the Penal Code, or by any law of the state, by any officer now existing, or any hereafter created, in this state, or any political subdivision thereof, or by any officer of any court, or officer of a county, city, city and county, or town in this state, such publication, or notice by publication, or official advertising shall be given or made only in a newspaper of general circulation, where such a newspaper is published within the jurisdiction of such official. Where no newspaper of general circulation is published within the jurisdiction of such official, then such publication or notice by publication, or official advertising, shall be given or made in a newspaper of general circulation, published nearest thereto."
The last clause of the section above set out furnishes the grounds for the argument that, since there was no newspaper of general circulation, as the same is defined by the code, within the proposed district, the publication of the resolution of intention should have been made in a newspaper of general circulation published nearest thereto, of which there were two published nearer to the boundary lines of said proposed district than the "Los Angeles Daily Journal." In considering the application of statutes or *Page 453 
laws we must take notice of the persons, things, and conditions not intended to be affected thereby as well as the persons, things, or conditions which it was the evident intention of the legislature that such laws should affect or operate upon. The section last above cited defines the duty of an officer of a political subdivision or of any court, county, city, city and county, or town in this state who by virtue of his office is charged with the duty of giving notices by publication as required by law in the administration of his official duties. If the section be given a literal interpretation, the members of the board of supervisors being county officers (Pol. Code, sec. 4013), the board was authorized to make publication of the resolution of intention in the "Los Angeles Daily Journal," a newspaper of general circulation, published within the jurisdiction of such officials, to wit, county of Los Angeles. While this conclusion is sustainable under the language of the Political Code sections cited, we feel satisfied that as those sections were enacted many years before the adoption of the sanitation act under consideration, it was not intended that they should have application to a county sanitation district. While it is not necessary, in our view of the law of the case, to interpret the phrase "or any political subdivison thereof," as found in section 4458, supra, this court held in Bettencourt
v. Industrial Acc. Com., 175 Cal. 559 [166 P. 323], that reclamation districts, which surely partake in a greater degree of the nature of political or governmental powers than a sanitation district, possess no political nor governmental powers and are not public corporations but mere "governmental mandatories or agents vested with limited powers to accomplish limited and specific work." From the foregoing it follows that petitioner is not within the phrase or clause of the section of the code last above referred to.
If section 4460 of the Political Code, which defines "a newspaper of general circulation" to be one "established, printed and published at regular intervals, in the state, county, city, city and county, or town, where such publication, notice by publication, or official advertising is given or made," etc., is to govern section 2 of the County Sanitation District Act, and the jurisdiction of the board of supervisors, which is as broad as the limits of the county which *Page 454 
it serves, is to be cut down to come within section 4458.supra, as contended by respondent, then it would not be possible, as respondent frankly admits, to organize a sanitation district within any area, however populous or extensive its limits may be, in which no newspaper is "established, printed and published." Such a construction would have the effect of defeating the creation of sanitation districts in very many instances. We may take judicial notice of the fact that there are many rural settlements and residence districts thickly populated which are not included within the police jurisdiction of any incorporated city or municipality and in which no newspaper is published or printed, as in the instant case. The construction contended for, if accepted, would lead to harsh results and would be violative of section 22 of said act, which provides: "This act, and every part hereof, shall be liberally construed to promote the objects hereof, and to carry out its intents and purposes."
It is next urged that the "Hollywood News," the newspaper designated by the board of directors of said district to publish the resolution calling the bond election, used in publishing said resolution five and one-half point type instead of six-point type, and this departure from the statute, it is claimed, renders the election invalid. The statute provides that such a publication must be set in type not smaller than nonpareil, which is six-point type, and must be preceded with words printed in black-face type, not smaller than nonpareil, describing the notice intended to be given. (Secs. 4459, Pol. Code.) It is admitted that the resolution was printed in the "Hollywood Citizen," a newspaper circulated within the proposed district, and printed in type of legal size and for the period prescribed by law. The "Hollywood Citizen," however, was not designated as the newspaper to make such publication. For that reason the publication as made by that newspaper was not in compliance with law. (Donnelly v. Tillman, 47 Cal. 41; Napa
v. Easterby, 61 Cal. 509; Wade on Notice, secs. 1106, 1108, 1123.)
The question remaining is whether or not the publication of the resolution in five and one-half point type instead of six-point is a substantial compliance with the requirements of section 4459, supra. The difference in size *Page 455 
between five and one-half point type and six-point type is exceedingly slight. In the instant case, however, a five and one-half point slug was used which had the effect of making the resolution stand out quite as prominently and attractively as if six point had been used. Construing this section as to the requirement of "black-face type," which is closely analogous to the point here made, this court in Clark v. City of LosAngeles, 160 Cal. 43 [116 P. 722], thus disposed of the question:
"Another objection is that the publication of the ordinance was insufficient because it was not preceded by words in black-face type describing in general terms the purport or character of the notice intended to be given, as directed by Section 4459 of the Political Code. (See Derby v. Modesto, 104 Cal. 523
[38 P. 900].) The ordinance was preceded by its title, which clearly described its purport. We do not regard the fact that it was not printed in black-face type of sufficient importance to warrant a holding that the proceedings were thereby invalidated, even if the section cited was applicable to the election notice in question, which we do not decide."
The plain letter of statutes in such cases should not be departed from and by our holding in the instant case that there was a substantial compliance with the statute and no injury resulted therefrom, we do not mean to be understood as encouraging departures from legislative requirements, under any circumstance. Such departures or omissions, though seemingly slight, might in some cases compel the annulment of the entire proceeding or cause a reversal of the cause.
Let the peremptory writ of mandate issue.
Richards, J., Shenk, J., Myers, C.J., Waste, J., and Lawlor, J., concurred. *Page 456